


117 HRES 468 IH: Amending the Rules of the House of Representatives to require inflationary impact statements in committee reports.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 468
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Mr. Banks (for himself, Ms. Stefanik, Mr. Duncan, Mr. Emmer, Ms. Herrell, Mr. Joyce of Pennsylvania, Mr. Johnson of Ohio, Mr. McClintock, Mr. Moore of Alabama, Mr. Cawthorn, Mr. Steube, Mr. Posey, Mr. Reschenthaler, Mrs. Lesko, Mr. Weber of Texas, Mr. Fallon, Ms. Tenney, Mr. Gooden of Texas, Mr. Keller, Mr. Grothman, Mr. Davidson, Mr. Budd, Ms. Salazar, Mr. Bishop of North Carolina, Mr. Roy, Mrs. Spartz, Mrs. Greene of Georgia, Mrs. Cammack, and Mr. Steil) submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to require inflationary impact statements in committee reports.


That clause 3(d) of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph:  (3)A detailed analytical statement as to whether, and the extent to which, the increased budget authority, outlays, or revenue produced by the enactment of such bill or joint resolution into law may have an inflationary impact on prices and costs in the operation of the national economy. Such statement shall also include whether, and the extent to which, the inflationary impact would affect the purchasing power of low and middle income families..

